Memorandum by the Court.
Judgments affirmed, without costs. We affirm all findings of fact. We find dispositive of each case the fact that there existed no party committee “ representing the political subdivision ”, i.e., the senatorial district (Election Law § 137, subd. 4) in that in Schoharie County there had not been “ elected a Conservative Party county committee pursuant to the Election Law” (Rules and Regulations of the Conservative Party of the State of New York, art. IX, § 6, subd. [a]) with the result that under said subdivision “ (a) ” only the State Executive Committee of the Conservative Party could authorize the designation. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court. [57 Misc 2d 1.]